ORDER

PER CURIAM.
Appellant, Robert Savage, appeals from his sentence of twenty-five years for rape entered on a jury verdict, § 566.030 RSMo. 1994. He also appeals the denial of his 29.15 motion. The appeals are consolidated herein pursuant to Rule 29.15(1).
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As we further find an extended opinion would have no precedential value, we affirm the judgment of the circuit court pursuant to Rule 30.25, and the judgment of the motion court pursuant to Rule 84.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.